Citation Nr: 9911460	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for black outs and 
fainting spells.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1956 to October 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the issues on appeal.  As to the 
issue of service connection for a respiratory disorder, a 
notice of disagreement was received in January 1995, a 
statement of the case was issued in February 1995, and the 
veteran's substantive appeal was received later in February 
1995.  As for the service connection claim for black outs and 
fainting spells, a notice of disagreement was received in 
January 1995, and, following the directions of the Board's 
November 1997 Remand, a statement of the case was issued in 
April 1998.  The veteran's substantive appeal was received 
later in April 1998.


FINDING OF FACT

There is no medical evidence of a nexus between black outs 
and fainting spells and the veteran's period of active 
military service or any incident during such service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
black outs and fainting spells is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the only 
service medical record in the claims file is the report of 
the veteran's September 1959 separation examination.  The 
Board notes that the National Personnel Records Center 
(NPRC), in March 1998 and May 1998 responses to VA requests 
for the veteran's service records, reported that additional 
medical records were not located and may have been destroyed 
in the 1973 fire at that facility.  A search for alternative 
records (Surgeon's General Office) was undertaken, but 
yielded no records.  In view of the RO's efforts to locate 
any available service medical records, the Board finds that 
no useful purpose would be served by delaying the veteran's 
appeal as to the black out and fainting spell issue with any 
additional attempts to locate such records.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service incurrence for certain chronic 
diseases, such as bronchiectasis and organic diseases of the 
nervous system, will be presumed if they become manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§  1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A claim may also be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran asserts that his black outs and fainting spells 
first manifested themselves during his active duty service.

An August 1994 VA examination includes a medical assessment 
of blacking out and fainting spells for thirty years, and the 
Board accepts this as a medical diagnosis of current 
disability for well-grounded purposes.  Caluza.  The veteran 
has stated that he first began having black outs and fainting 
spells during service.  The veteran's assertions with regard 
to his black outs and fainting spells, including his 
testimony that he fell down a flight of stairs during 
service, are accepted as credible for well-grounded purposes.  
Caluza.

However, in the instant case, there is no medical evidence 
linking the veteran's black outs and fainting spells to 
service.  There is no medical evidence of a continuity of 
symptomatology since service to show such a link.  While no 
inservice clinical records are available, it would appear 
that whatever problems the veteran had in service were acute 
and had resolved as supported by the fact that a trained 
medical examiner reported a normal clinical finding for the 
neurological system on the veteran's September 1959 service 
separation examination.  There is no medical evidence of any 
blacking out and fainting spells for many years after 
service.  While medical records associated with a Social 
Security claim refer to a stroke in 1986, this incident was a 
number of years after service and there is no medical 
evidence linking such spells to service.

The Board acknowledges the veteran's contentions that his 
black outs and fainting spells are related to events during 
service.  However, the etiology or pathology of a disability 
or disease involves a medical question that the veteran is 
not qualified to answer.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  Godfrey v. Brown, 7 Vet. 
App.  398, 405 (1995).  In the present case, there is no 
competent evidence in the form of medical evidence linking 
the veteran's black outs and fainting spells to service.  
Moreover, there is no medical evidence linking the continuity 
of symptomatology which the veteran claims to his black outs 
and fainting spells.  See Savage, supra.  Further, there is 
no evidence showing that such disease was manifested to a 
compensable degree within one year of discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1137.  Accordingly, the veteran's claim for 
service connection for black outs and fainting spells must be 
denied on the basis that the veteran has not submitted a 
well-grounded claim.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  Further, 
the Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

The veteran's claim of entitlement to service connection for 
black outs and fainting spells is not well-grounded.  To this 
extent, the appeal is denied.


REMAND

In his statements and RO hearing testimony, the veteran has 
contended that he passed out and choked in a gas chamber 
while receiving chemical warfare training; performed many 
hours of welding tasks in poorly ventilated water tanks; 
filled batteries with acid solutions; and was exposed to 
unknown chemicals and gases while "cutting up" weaponry.  He 
has also referred to scars on his hands as a result of gas 
chamber training during service and the veteran's 
representative on one occasion referred to mustard gas as a 
possible cause of the veteran's current respiratory disorder.  
The Board notes here that chronic obstructive pulmonary 
disease (a disease assessed on the veteran's August 1994 VA 
examination) is listed in 38 C.F.R. § 3.16 among the diseases 
for which service connection may be presumptively established 
where exposure to mustard gas in service is shown by the 
evidence of record.

M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 provides 
direction regarding development of claims involving 
allegations of exposure to mustard gas during active service.  
It indicates that VA has lists of service department 
personnel who were subjected to chemical weapons testing; it 
also provides a contact point the VA Central Office Rating 
Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  

Repeated efforts by the RO to obtain any available service 
medical records or alternate records have been unsuccessful 
and no further action by the RO in that regard would serve 
any useful purpose.  However, given the assertions regarding 
exposure to mustard gas, the veteran's testimony regarding 
burns on his hands after gas exposure in a gas chamber, and 
the particular developmental actions set forth in M21-1, Part 
3, Chapter 5, Subchapter II, § 5.18, the Board believes that 
all avenues for ascertaining whether the veteran was exposed 
to mustard gas or lewisite during his service must be 
explored, especially in light of the fact that no service 
medical records are available.  Therefore, while recognizing 
that the veteran's claim has already been delayed for 
development efforts, the Board believes that further action 
must be accomplished before it may properly proceed with 
appellate review of the respiratory disorder claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all 
development actions pursuant to M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 
to ascertain whether or nor the veteran 
was exposed to mustard gas or lewisite 
during his service with the United States 
Army.  The RO's efforts should include an 
inquiry to the Department of the Army.  
The RO should also contact and request 
research regarding the veteran's claimed 
exposure from  Headquarters, Army Medical 
Research and Development Command, Fort 
Detrick, Attn: SGS, Frederick, MD 21702-
5012.  Appropriate action to fully comply 
with M21-1, Part 3, Chapter 5, Subchapter 
II, § 5.18 should be undertaken, 
including any follow-up action based on 
any response(s) from appropriate sources 
listed therein.

2.  The RO should then review the record 
and determine whether entitlement to 
service connection for a respiratory 
disorder is warranted under all 
applicable laws and regulations.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond. 
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument in connection with his appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



